Citation Nr: 0200400	
Decision Date: 01/11/02    Archive Date: 01/16/02	

DOCKET NO.  99-13 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for lichen 
simplex chronicus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from September 1955 to 
November 1957.

In December 1992, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, denied 
entitlement to service connection for skin disease which was 
characterized as pseudofolliculitis barbae.  The veteran 
disagreed with that decision and appealed to the Board of 
Veterans' Appeals (Board).

In January 1996, the Board remanded the case for further 
development.  In so doing, the Board broadened the issue to 
include entitlement to service connection for any skin 
disease.  

During the pendency of the appeal, the veteran had a hearing 
at the Los Angeles RO.  In March 1999, following that 
hearing, the hearing officer granted the veteran's claim of 
entitlement to service connection for skin disease which was 
characterized as lichen simplex chronicus.  A 10 percent 
disability evaluation was assigned, effective September 24, 
1992.  The hearing officer considered that decision to be a 
full grant of benefits with respect to the issue of 
entitlement to service connection for skin disease.  The 
veteran disagreed with the assigned 10 percent evaluation, 
however, and this appeal ensued.

During the pendency of this appeal, the veteran moved from 
the jurisdiction of the Los Angeles RO to the RO in 
Cleveland, Ohio.  

Also during the pendency of this appeal, the veteran raised 
contentions to the effect that service connection is 
warranted for a psychiatric disability secondary to his 
service-connected lichen simplex chronicus (see, e.g., the 
transcript of the veteran's hearing held before the 
undersigned member of the Board at the Cleveland RO in 
September 2001).  That question has not been considered by 
the RO or otherwise developed for appellate review.  
Accordingly, the Board has no jurisdiction over that 
question; and therefore, it is referred to the RO for 
appropriate action.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 20.101 (2001).  

REMAND

The hearing officer's March 1999 decision constituted an 
original grant of service connection for skin disease, which 
was characterized as lichen simplex chronicus.  Therefore, 
the assigned 10 percent disability evaluation was an initial 
rating award.  When service connection for a particular 
disability is granted, and the initial rating award is at 
issue, a practice known as "staged" ratings may apply.  That 
is, at the time of an initial rating, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  As held 
in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation."  Consequently, the potential applicability of 
"staged ratings" must be considered with respect to the issue 
of an entitlement to an increased rating for lichen simplex 
chronicus.

During his September 2001 hearing before the undersigned 
Board member, the veteran testified to the effect that his 
most recent VA examination (February 2001) had not been 
adequate for rating purposes.  He noted that it had been 
extremely brief and that the claims folder had not been 
available to the examiner for review.  The veteran also 
testified that earlier in September 2001, he had undergone a 
VA examination at the Wade Park Campus of the VA Medical 
Center (MC) in Cleveland, Ohio.  A copy of the report of that 
examination has not been associated with the claims folder.

Finally, the Board notes that during the veteran's September 
2001 hearing, he testified that he had retired from his job, 
due, in part, to his service-connected skin disability.  The 
evidence indicates that such job was with the United States 
Postal Service (USPS); however, records from the USPS have 
not been associated with the claims folder.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
That law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VCAA, Pub. L. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A).  And that change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).

In light of the foregoing, further development of the record 
is warranted.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 and Supp. 2001) are fully 
complied with and satisfied.

2.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issue of 
entitlement to an increased rating for 
lichen simplex chronicus.  After 
obtaining any necessary authorization, 
the RO should request copies of all 
indicated records (not currently on file) 
directly from the providers.  This should 
include, but is not limited to, the 
report of a September 2001 examination 
performed at the Wade Park campus of VAMC 
in Cleveland, Ohio.  The RO should also 
request that the veteran provide any 
additional relevant medical records he 
may possess.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.

3.  The RO should contact the veteran and 
request that he provide a history of his 
employment since 1992, including, but not 
limited to, the name and address of any 
former employers.  In particular, the RO 
should request the address of the USPS 
facility, where the veteran was employed 
until several years ago.  After acquiring 
all necessary authorization from the 
veteran, the RO should contact the 
veteran's former employers and request 
copies of all documents associated with 
time lost or other job-related difficulty 
associated with the veteran's service-
connected skin disability.  Such 
documents should include, but are not 
limited to, records associated with any 
termination of the veteran's employment; 
medical records; attendance records; job 
description; duty limitation; job 
changes; reports of disciplinary action; 
counseling statements; customer letters; 
reports of workmen's compensation claims 
or claims for other disability benefits; 
reports of vocational rehabilitation or 
training; and reports of State and/or 
union involvement.  If the veteran's 
former employers do not have such 
documents, the RO should request that 
such a former employer provide a 
statement on business letterhead 
stationery addressing the foregoing 
concerns.  Failures to respond or 
negative replies to any requests should 
be noted in writing and associated with 
the claims folder.

4.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development, including, 
but not limited to, the scheduling of any 
necessary VA examinations.  Then, the RO 
should readjudicate the issue of 
entitlement to a rating in excess of 10 
percent for lichen simplex chronicus.  In 
so doing, the RO must take care to 
consider the potential applicability of 
"staged ratings" noted in Fenderson.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this REMAND, the Board intimates no opinion as to the 
final disposition of the issue.  It must be emphasized, 
however, that the veteran has the right to submit any 
additional evidence and/or argument on the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-373 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001) .


